DETAILED ACTION
In Applicant’s Response filed 4/22/2021, Applicant has amended claims 71, 74-75, 77-82, 89 and 96; amended the specification; amended the abstract; and submitted replacement drawings of figures 3 and 4. Claims 1-48 have been cancelled. Currently, claims 49-96 are pending (claims 49-70 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of the CN201510901014.5 application as required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed 4/22/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

There is no support in the original disclosure for reciting that the granules are movable “among” the locating spaces. Although Applicant has argued that in the claimed invention the “granules 40 located in one locating space 331 and close to the edge thereof can move to another adjacent locating space 331” (Applicant’s arguments, page 13), there is no description of this in the original specification or claims and this is not illustrated in the drawings. Therefore, the amendments filed 4/22/21 which add this description to the specification are not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on 4/22/2021.  These drawings are unacceptable and have not been entered because they contain new matter as described below:
The new figure 4 added in the amendments filed 4/22/21 illustrates the specific location, position and configuration of apertures in the inner bag. Although the original claims and specification support that apertures can be provided in the inner bag, there is no disclosure or description regarding details such as where in the inner bag such apertures are located, how . 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vent apertures of the inner bag as recited in claim 71 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 71 and 74 are objected to because of the following informalities requiring appropriate correction:
In claim 71 line 7: “the locating components” should be “the plurality of locating components”.
In claim 71, line 8: “a locating spaces” should be “locating spaces”.
In claim 71, line 9: “of” should be removed from “spaces of which are distinct”.
In claim 71, line 14: “among the plurality of the locating spaces” should be “among the locating spaces”.
In claim 74 line 2: “is” should be replaced with “are”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 81, 87 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 81, 87 and 94 each depend from claim 75 and thus contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and further in view of Latimer et al (US 5154185).
With respect to claim 71, Hiebert discloses a vacuum-molded and reusable limb protecting pad (device 110 in figs 9-10; device is configured as a thin flat mat or cushion structure as shown in figs 9-10 and thus is interpreted as being a “pad”; device is designed to position, support, restrain and/or immobilize a portion of a user’s body during medical treatment – col 1 lines 5-9 and thus is interpreted as being capable of use on a portion of a user’s body such as a limb and protects the limb by supporting and immobilizing it which protects the limb from injury that can occur with movement/use of limb; device is vacuum-molded because it is shaped to conform to a portion of a user’s body when air is evacuated with a vacuum – col 6 lines 32-39; a disposable waterproof slipcover is used to protect the device from being soiled during a surgical procedure and the device is cleaned with a germicidal spray when the slipcover is removed after a procedure so the device can be reused many times  – col 1 lines 55-59; col 5 lines 37-49; col 7 lines 66-67) the pad comprising:
an inner bag (inner bag 113) made of breathable material (made of gas permeable Lycra fabric – col 6 lines 16-17; material that is gas permeable is interpreted as being breathable), wherein a peripheral edge of the inner bag is sealed to form a first containing space (walls 113a and 113b are joined together – col 6 lines, forms a containing space between walls 113a and 113b as shown in fig 10), 

a plurality of granules (beads 128; figs 9-10; col 6 lines 26-28) filled into the inner bag and being movable (col 6 lines 26-28; the beads are interpreted as being movable because the beads can interengage or consolidate upon evacuation of air and be loosened when air is re-introduced as described in col 2 lines 10-13;col 6 lines 35-39; col 7 lines 46-47, 52-54, 59-60); 
an outer bag (exterior bag 112) made of an impermeable material (fabricated using flexible, air-impermeable material – col 6 lines 3-5), wherein a peripheral edge of the outer bag is airtight sealed (walls 114 and 116 are radio frequency welded together along top/bottom 
an air nozzle (valve 130 for evacuating air from bag 112 using a vacuum pump – col 6 lines 32-39; fig 10; interpreted as having the same structure and configuration as valve 30 of device 10 – col 6 lines 32-33) airtight sealed on the outer bag (provided in wall 116 of exterior bag 112 as shown in fig 10; col 6 lines 32-33; interpreted as being “airtight sealed” on wall 116 in order to be capable of evacuating air with a vacuum pump through the valve as described in col 6 lines 34-39; interpreted as having the same configuration as valve 30 which includes a tube 40 which is RF welded to wall 16 for strength and “airtightness” – col 4 lines 16-23) in a position corresponding to the opening (valve 130 is interpreted as being provided through an opening in wall 116 and thus is at a position that corresponds to the opening) and provided with an air channel through which an air extractor is able to pump air out of the first and second containing spaces (the valve 130 is interpreted as having the same 
at least one tightening component (Velcro straps 160; col 6 lines 50-62).
Hiebert does not, however, explicitly disclose that the at least one tightening component enables the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb. The straps 160 of Hiebert, however, are interpreted as being capable of performing this function. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Although the Velcro straps 160 in Hiebert are disclosed as being used to hold the device 110 on an operating table 166 (col 6 line 66 – col 7 line 12), the straps 160 have an elongated structure as shown in figures 9-10 which is interpreted as being of sufficient length to wrap around the bag 112 when the bag is wrapped around and abutted against a limb. Additionally, the straps 160 include D-rings 170 and Velcro fastening means 168,172 which permit adjustable fastening and are interpreted as therefore being capable of use to adjust the tightness of bag 112 against and/or around a user’s limb. Thus, the straps 160 on the device 110 of Hiebert are interpreted as being capable of enabling the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb.
two inner surfaces of the inner bag. 
Sakita, however, teaches an analogous device comprising a bag 1 containing beads 2 (fig 1, 2, 2a) wherein the bag 1 has a plurality of locating components (partitions 4) provided on two inner surfaces of the bag in a spaced manner (as shown in figures 2 and 2a, each partition 4 extends between the inner surfaces of the upper and lower walls forming the bag 1) to divide the containing space into a plurality of containing spaces (the interior of the bag is divided into three compartments by the two partitions 4 – col 2 lines 45-48) and is configured to maintain the beads more or less evenly distributed throughout the bag (col 2 lines 55-56). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the locating components formed as lines 113e on the inner bag 113 in Hiebert for locating components that are, specifically, provided on two inner surfaces of the bag, like the partitions 4 in Sakita, in order to assist with maintaining an even distribution of the beads throughout the bag.  
Hiebert also discloses that the inner bag 113 is formed by joining walls 113a/113b along lines 113e in a manner which permits the flow of air but does not permit the movement of the beads 128 from one compartment 113f to another (col 6 lines 28-31). Thus, Hiebert discloses that the inner bag is configured to include breathable apertures. Hiebert does not, however, explicitly disclose that each granule of the plurality of granules has a diameter larger than a diameter of breathable apertures of the inner bag.

Hiebert in view of Sakita does not, however, disclose that the plurality of granules are movable among the locating spaces of the inner bag.
Latimer, however, teaches an analogous air evacuable support (support 10; fig 3) which includes a plurality of locating components (baffles 52; fig 3) which are control means to regulate migration/movement of beads 42 (col 5 lines 38-48) each being a positioning line having a length and two opposite ends connected to two opposite inner surfaces (as shown in fig 3) wherein the locating components (baffles 52) divide the space into locating spaces (interior is divided into separated regions 56 as shown in fig 3), neighboring locating spaces which are distinct from but in communication with one another (the plurality of baffles 52 
With respect to claim 72, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also 
With respect to claim 73, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the impermeable material is an air impermeable plasticized film because device 110 is fabricated using the same flexible, air impermeable material as the first embodiment device 10 (col 6 lines 2-5) which is a polyvinyl waterbed film (col 3 lines 4-17) (polyvinyl is interpreted as being a “plastic” and thus the flexible, air impermeable polyvinyl film is interpreted as being an “air impermeable plasticized film”). 

Claims 74-82 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Rose (US 3745998).
With respect to claim 74, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) but Hiebert does not disclose that the granules are porous granules.
	Rose, however, teaches an analogous vacuum formed support article comprising envelopes enclosing expanded polymer foam beads of selected low density (foam is interpreted as being a porous material) which “cooperate with each other to provide more effective immobilization action than solid granules of plastic or other materials because of their compressibility and surface deformation under atmospheric compressive loads in the evacuated and rigidified condition” (col 2 lines 43-55). Thus, it would have been obvious to one 
With respect to claim 75, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the air nozzle is a one-way reverse stop valve (valve 130 is a “Colder Products Company valve” – col 6 lines 33-34; interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed which thereby prevents air passage in the reverse direction –  col 4 lines 23-34; thus the valve is interpreted as having a one-way, reverse stop configuration), wherein when the extractor pumps air out of the first and second containing spaces via the air channel (air is withdrawn with a vacuum via passage through a tube 40 which is welded to the wall of the bag – col 4 lines 20-30; fig 7), the one-way reverse stop valve will make the air channel open in one direction (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air –col 4 lines 23-25, but when a vacuum source is applied, air will be evacuated and thus will pass through tube 40 only in one direction to withdraw the air from the interior of the bag – col 4 lines 25-27), and when a pressure outside the outer bag is equal to or greater than a pressure within the first and second containing spaces, (when air is evacuated from the interior of the 
With respect to claim 76, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the air nozzle is an air valve (valve 130; the valve is a “Colder Products Company valve” – col 6 lines 33-34 which is interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15) which is capable of being opened or closed to open or close the air channel (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air which thereby is interpreted as opening the air channel through tube 40 so air can pass therethrough –col 4 lines 23-25; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed – col 4 lines 23-34; air cannot enter through the valve in the reverse direction from the outside environment through the valve and into the bag which would cause loosening of the beads without replacing the female portion 34 over the male portion 32 or opening the 
With respect to claim 77, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 78, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end 
With respect to claim 79, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 80, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 81, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery 
With respect to claim 82, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 

Claims 83-85 and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Short et al (US 2008/0085218).
With respect to claim 83, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 84, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the 
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.

With respect to claim 85, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and 
With respect to claim 90, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect 
With respect to claim 91, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
claim 92, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.

Claims 86-88 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Rose (US 3745998) and further in view of Short et al (US 2008/0085218).
With respect to claim 86, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 87, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also 
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 88, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed 
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).

	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 93, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 

Hiebert also does not disclose that the material of the slipcover is “breathable”.

With respect to claim 94, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 

Hiebert also does not disclose that the material of the slipcover is “breathable”.

With respect to claim 95, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 

Hiebert also does not disclose that the material of the slipcover is “breathable”.
.

Claims 89 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Short et al (US 2008/0085218) and further in view of Rose (US 3745998).
With respect to claim 89, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 83) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before 
With respect to claim 96, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 90) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita, Latimer, and Short so that the straps are attached to the slipcover which forms the outermost surface of the device during use in order to provide direct access to the straps during a procedure when the bag 112 is inserted into the slipcover 76. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/22/21 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given (see above) as necessitated by Applicant’s amendments to the disclosure.
	Regarding the objections to the drawings, the replacement drawing sheets filed 4/22/21 have been received but have not been entered as discussed above due to new matter in figure 4. Additionally, since the drawings have not been entered, the objections which were previously made in the Action dated 12/24/2020 have been maintained.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections (which have been withdrawn) while new rejections have been given as necessitated by Applicant’s amendments to the claims.
.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN201061575Y, CN101229085A, US5718669, US7309321, US7273462, US4657003, US2008/0269653, US2011/0191960, US5891069, US8555890, US6890292, US2003/0139694, US6318372, US4848364, US8082924, US6251065, US8387789, US20150148723.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786